Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani (US 2015/0282660) in view of Bird (US 6,881,055), and further in view of Holt (US 10,638,881).
Regarding claim 1, Sarvestani teaches an outdoor cooking system (10) for automatically detecting and reacting to flare-up or fire conditions (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a cooker housing (12, 14) having an interior (as shown in Fig. 1-5); a lid (22) having an 
Sarvestani fails to disclose an electric valve in the gas fuel supply conduit upstream of all of the manual control valves; wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber, and reacting to a rate of increase of the temperature of the cooking chamber gas stream and/or the internal temperature of the cooking chamber of greater than 250° F in 30 seconds by fully closing the electric valve; and the electric valve remaining in a fully open position until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber of greater than 250° F in 30 seconds.
Bird teaches an outdoor cooking system comprising an electric valve (85) in the gas fuel supply conduit (59) upstream of all of the manual control valves (51-53) (as shown in Fig. 4), and wherein the control unit (40, 82) fully closes the electric valve (Col. 4, lines 40-56).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani, with Bird, by providing both a manual control valve for each burner and an 
Sarvestani and Bird combined fail to disclose wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber, and reacting to a rate of increase of the temperature of the cooking chamber gas stream and/or the internal temperature of the cooking chamber of greater than 250° F in 30 seconds by fully closing the electric valve; and the electric valve remaining in a fully open position until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber of greater than 250° F in 30 seconds.
Holt teaches an outdoor cooking system (100, 200, 400) for automatically detecting and reacting to flare-up or fire conditions (Col. 15, lines 1-17) wherein the control unit (300 comprising processor 326) automatically detects and reacts to a flare-up or fire condition in the cooking chamber (Col. 15, lines 1-17) by (a) receiving the temperature signal from the temperature sensor indicating the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber (abstract; 308), (b) computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber (by processor 326; Col. 14, lines 56-67; Col. 15, lines 1-17), and (c) reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than a set amount and time (Col. 15, lines 1-17), by fully closing the electric valve 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani and Bird, with Holt, by providing a control unit that automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing and reacting to a rate of increase of the temperature of the cooking chamber gas stream and/or the internal temperature of the cooking chamber greater than a set amount and time, by fully closing the electric valve, for the safety reasons.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed temperature increase amount and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Sarvestani teaches an outdoor cooking system (10) for automatically detecting and reacting to flare-up or fire conditions (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a 
Sarvestani fails to disclose wherein each of the gas fuel burners or burner elements has a gas fuel inlet which includes an electric valve; wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by (a) automatically computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or an internal temperature of the cooking chamber, and (b) automatically reacting to a rate of increase of the temperature of the cooking chamber gas stream and/or an internal temperature of the cooking chamber of greater than 250° F in 30 seconds by fully closing each of the electric valves of the fuel burners or burner elements; and each of the electric valves of the gas fuel burners or burner elements remaining in a fully open position until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber of greater than 250° F in 30 seconds.
Bird teaches an outdoor cooking system (10) comprising an electric valve (85), and wherein the control unit (40, 80, 82) is capable of fully closing the electric valve based on the sensed temperature (Col. 7, lines 3-5).
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani, with Bird, by providing an electric valve for each burner, for the advantages of a more accurate and automatic control of the gas fuel supply to the burners. 

Holt teaches an outdoor cooking system (100, 200, 400) for automatically detecting and reacting to flare-up or fire conditions (Col. 15, lines 1-17) wherein the control unit (300 comprising processor 326) automatically detects and reacts to a flare-up or fire condition in the cooking chamber (Col. 15, lines 1-17) by (a) automatically computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber (by processor 326; Col. 14, lines 56-67; Col. 15, lines 1-17), and (b) automatically reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than a set amount and time (Col. 14, lines 56-67; Col. 15, lines 1-17), by fully closing each of the electric valves of the gas fuel burners or burner elements (Sarvestani when viewed in combination with Holt, p.0032, p.0036-0037; Bird, when viewed in combination with Holt, Col. 4, lines 45-65, Col. 5, lines 31-47, Col. 6, lines 50-62, Col. 7, lines 1-24 and 54-58); wherein each 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani with Holt, by providing a control unit that automatically detects and reacts to a flare-up or fire condition in the cooking chamber by automatically computing and reacting to a rate of increase of the temperature of the cooking chamber gas stream greater than a set amount and time, by fully closing each of the electric valves of the gas fuel burners or burner elements, for the safety reasons.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed temperature increase amount and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 3 and 12, Sarvestani, Bird and Holt combined teach the outdoor cooking system as set forth above, further comprising the temperature sensor (Sarvestani; 32) being attached to an interior side of the lid (Sarvestani; 22) at an 
Sarvestani and Holt combined fail to disclose wherein the temperature sensor is attached to an interior side of an upwardly extending back wall of the cooker housing at an elevation which is higher than the food support structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the temperature sensor attached to an interior side of the back wall of the cooker housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 5 and 14, Sarvestani and Holt combined teach the outdoor cooking system as set forth above, wherein the cooking chamber has a vent opening (Sarvestani; vent formed by exhaust fan 58) for the cooking chamber exhaust gas stream (Sarvestani; p.0033) and the vent opening comprises a gap (Sarvestani; gap formed by exhaust fan 58) between (a) an upper end of a back wall of the lid and (b) a lower end of the back wall of the lid (Sarvestani; as shown in Fig. 5).
Sarvestani and Holt combined fail to disclose wherein the vent opening comprises a gap between (a) an upper end of an upwardly extending back wall of the cooker housing and (b) a lower end of a back wall of the lid.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vent opening/gap between an upper end of an upwardly extending back wall of the cooker housing and a lower end of a back wall of the lid, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “To remedy these deficiencies, it 18 argued that the outdoor cooking systems of Sarvestam and Bird can be modified in view of the teaching of Holt. However, Holt also fails to disclose or suggest a system which (a) automatically detects a flare-up or fire condition by computing a rate of increase of the temperature of the cooking chamber of greater than 250° F in 30 seconds and (b) reacts to a rate of increase of greater than 230° F in 30 seconds by stepping the heat output of the heating elements (1.e., fully closing the electric valve or valves).  Rather, Holt teaches only the issuance of an alert if the grill temperature is (1) greater than the target cooking temperature by a threshold amount, (2) greater than the target cooking temperature tor a threshold amount of time, or (3) a threshold amount above the target cooking temperature for a threshold amount of time, none of which involves either the detection or a reaction to any type of rate of temperature increase. Moreover, Holt expressly teaches against a system of the nature called for in Applicant’s claims, as amended, for automatically reacting to flare-up or fire conditions by detecting a rate of temperature increase and then reacting to a rate of increase of greater than 250° F in 30 seconds by fully closing the electric valve or valves as called for in Applicant’s claims wherein, until a rate of increase of greater than 250° F in 30 seconds is detected, the electric valve or valves must otherwise remain in a fully open position.  The actual device disclosed in Holt is an attachment which is inserted into or positioned over the dratt opening of a Kamado cooker. The attachment either controls a fan or linearly actuates a door over the draft opening to control the temperature of the In re Aller, 105 USPQ 233.
Regarding claims 3, 5, 10, 12 and 14, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
10/28/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761